ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Future Services Company For Trading           )      ASBCA No. 60477
 and General Transport W.L.L.                 )
                                              )
Under Contract No. W91 GXE-08-A-0003          )

APPEARANCE FOR THE APPELLANT:                        Mr. Sarni Zeidan
                                                      General Manager/Corporate Officer

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Christopher C. Cross, JA
                                                      Trial Attorney

                               ORDER OF DISMISSAL

       The government has moved to dismiss this appeal for lack of jurisdiction,
alleging that appellant had not submitted a claim to the contracting officer. In
response, appellant expressed a desire to submit its claim to the contracting officer for
a decision. As directed by the Board, the government provided appellant with the
contact information for the contracting officer and appellant has indicated that it
submitted its claim to the contracting officer.

       Accordingly, this appeal is dismissed without prejudice to a timely appeal from
a contracting officer's denial or deemed denial of the contractor's claim.

       Dated: 14 June 2016



                                               / MARk N:STEMPlER
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60477, Appeal of Future
Services Company For Trading and General Transport W.L.L., rendered in
conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          2